
Exhibit 10.03(a)
 
 
 
AMENDMENT NO. 1
TO
AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. (formerly known as
Dean Witter Spectrum Select L.P.), a Delaware limited partnership (the
“Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited liability company
(formerly Demeter Management Corporation, the “General Partner”), and SUNRISE
CAPITAL MANAGEMENT, INC., a California corporation (the “Trading Advisor”), have
agreed to amend the Amended and Restated Management Agreement, dated as of the
1st day of June, 1998 (the “Management Agreement”), among the Partnership, the
General Partner, and the Trading Advisor, to reduce the monthly management fee
rate payable to the Trading Advisor and to increase the monthly incentive fee
rate payable to the Trading Advisor.  Terms used and not otherwise defined
herein have the meanings ascribed to such terms in the Management Agreement.
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           Effective December 1, 2010, Demeter Management LLC (formerly known
as Demeter Management Corporation) was merged into Ceres Managed Futures
LLC.  In such connection, all references in the Management Agreement to the
“General Partner” shall be deemed to mean Ceres Managed Futures LLC.
 
2.           The monthly management fee rate equal to 1/4 of 1.00% (a 3.00%
annual rate) referred to in Section 6(a)(i) of the Management Agreement is
hereby reduced to a monthly management fee rate equal to 1/12 of 2.00% (a 2.00%
annual rate).
 
3.           The monthly incentive fee rate equal to 15% referred to in Section
6(a)(ii) of the Management Agreement is hereby increased to a monthly incentive
fee rate equal to 20%.
 
4.           The foregoing amendments shall take effect as of the 1st day of
February, 2011.
 
5.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.
 
6.           This Amendment No. 1 shall be governed and construed in accordance
with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 28th day of December, 2010.
 
 
 

  MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P.          
 
By:
Ceres Managed Futures LLC,       General Partner          

 
 
By:
/s/ Walter Davis       Name:  Walter Davis       Title:    President          

 

 
CERES MANAGED FUTURES LLC
         
 
By:
/s/ Walter Davis       Name:  Walter Davis       Title:    President          

 

 
SUNRISE CAPITAL MANAGEMENT, INC.
         
 
By:
/s/ Martin P. Klitzner       Name:   Martin P. Klitzner      
Title:     President          

 